The appellants are residents and taxpayers of the city of Whitehall, Ohio. A petition to change the zoning map of that city was filed with the City Council on July 3, 1962, and with the petition there was submitted a proposed draft of an ordinance which contained a description of the premises involved. City Council referred the petition and ordinance to the Planning and Zoning Commission of the city for a study and recommendation. A hearing was had on August 11, 1962, before the commission, and after that hearing the commission recommended to council that the petition and ordinance be rejected.
On October 2, 1962, the petition and ordinance came on for hearing before the City Council. After the hearing, Ordinance No. 105-62 was introduced and unanimously passed as an emergency measure by the City Council. This ordinance was substantially different from that submitted to and rejected by the Planning and Zoning Commission.
The appellants filed an appeal in the Court of Common Pleas of Franklin County from the adoption of the ordinance claiming a right of appeal under the provisions of Section 2506.04 of the Revised Code. A motion to dismiss the appeal was filed by the city, claiming that Chapter 2506 of the Revised Code did not permit an appeal from the adoption of an ordinance by the municipal corporation, even though the ordinance adopted by the city changes the zoning map of the municipal corporation.
The appellants have listed five assignments of error, but the only question involved in this appeal is the right of a resident and/or taxpayer of a municipality to appeal to the Common Pleas Court from the adoption of, or the failure to adopt, an ordinance by the city council of their municipal corporation. While it is possible to test the constitutionality or the legality of the adoption of a municipal ordinance in a court of law, we do not feel that it was ever contemplated that a court should have appellate jurisdiction over the work of a legislative branch of government. We agree with the trial court that Chapter 2506 of the Revised Code does not provide for an appeal from the action of the city council. Some of the special remedies in Title *Page 459 
27 of the General Code provide adequate safeguards against unreasonable, arbitrary, and capricious actions of a legislative body. See State, ex rel. The Killeen Realty Co., v. City of EastCleveland, 169 Ohio St. 375, and Curtiss v. City of Cleveland,170 Ohio St. 127, and cases cited therein.
The judgment of the trial court will be, and hereby is, affirmed.
Judgment affirmed.
DUFFEY and TROOP, JJ., concur.